


Exhibit 10.13

 

[g16512kpi001.jpg]

 

December 17, 2008

 

Sarah P. Cecil

c/o Metabolix, Inc.

21 Erie Street

Cambridge, MA 02139

 

Re:  Change of Control Severance Agreement

 

Dear Sarah:

 

Metabolix, Inc. (the “Company”) believes that it is in the best interests of the
Company to provide you with certain severance benefits in the event of a
termination of your employment in connection with a Change of Control, in order
to provide you with financial security and sufficient encouragement to remain
with the Company notwithstanding the possibility of a Change of Control (as
defined below).

 

Therefore, you and the Company agree as follows:

 

1.               Change of Control Severance Benefits.

 

1.1.           In the event that your employment is terminated by the Company
without Cause or by you for Good Reason within 12 months immediately following
or 6 months immediately prior to a Change of Control (each as defined herein),
then, in addition to any accrued salary and benefits otherwise payable to you by
law or pursuant to the Company’s benefit plans as in effect at the date of
termination and contingent upon your executing a complete release of claims
against the Company (the “Release”) within 30 days after the date of your
termination of employment:

 

(a) the Company shall continue your base salary at the rate in effect at the
date of termination for a period of twelve (12) months from the date of
termination, and such salary continuation shall commence on the 37th day after
the date on which your employment terminates and shall be paid in accordance
with the Company’s normal payroll practice, provided that the first payment will
include all amounts which would have been paid in the 37 days following your
termination of employment;

 

(b) the Company shall pay COBRA premiums to maintain medical and dental
benefits, if any, in effect at the time of termination beginning on the date of
your termination of employment until the earlier of (i) twelve (12) months
following the date of termination, or (ii) the date you become insured under a
medical insurance plan providing similar benefits to that of the Company plan,
or (iii) the date you revoke the Release; and

 

Metabolix  |  21 Erie Street  |  Cambridge  |  MA  |  02139  |  USA

tel: 617 583 1700  |  fax: 617 583 1767  |  www.metabolix.com

 

--------------------------------------------------------------------------------


 

 

(c) the Company shall cause the full vesting of all your unvested equity,
including but not limited to any options or restricted stock granted to you
under the 2006 Stock Plan or any authorized successor stock plan, provided that
the conditions to vesting other than the passage of time have been satisfied.

 

1.2.           Notwithstanding anything set forth in this Agreement, a
termination of employment shall be deemed not to have occurred until such time
as you incur a “separation from service” with the Company in accordance with
Section 409A(a)(2)(A)(i) of the Code and the applicable provisions of Treasury
Regulation Section 1.409A-1(h).

 

1.3.           Anything in this Agreement to the contrary notwithstanding, if at
the time of your separation from service within the meaning of Section 409A of
the Code, the Company determines you are a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment
or benefit that you become entitled to under this Agreement on account of your
separation from service would be considered deferred compensation subject to the
20 percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (A) six months and one day after your separation from service,
or (B) your death.  The first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments (if any)
shall be payable in accordance with their original schedule.

 

2.               Definitions.

 

“Change of Control”.  As used herein, a “Change of Control” shall occur or be
deemed to have occurred only upon any one or more of the following events:

 

(I)            ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND
14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”)) BECOMES A “BENEFICIAL OWNER” (AS SUCH TERM IS DEFINED IN RULE 13D-3
PROMULGATED UNDER THE EXCHANGE ACT) (OTHER THAN THE COMPANY, ANY TRUSTEE OR
OTHER FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF THE
COMPANY, OR ANY CORPORATION OWNED, DIRECTLY OR INDIRECTLY, BY THE STOCKHOLDERS
OF THE COMPANY, IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF
STOCK OF THE COMPANY), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY,
REPRESENTING FIFTY PERCENT (50%) OR MORE OF THE COMBINED VOTING POWER OF THE
COMPANY’S THEN OUTSTANDING SECURITIES; OR

 

(II)           PERSONS WHO, AS OF THE EFFECTIVE DATE OF THIS AGREEMENT,
CONSTITUTED THE COMPANY’S BOARD OF DIRECTORS (THE “INCUMBENT BOARD”) CEASE FOR
ANY REASON INCLUDING, WITHOUT LIMITATION, AS A RESULT OF A TENDER OFFER, PROXY
CONTEST, MERGER, CONSOLIDATION OR SIMILAR TRANSACTION, TO CONSTITUTE AT LEAST A
MAJORITY OF THE BOARD OF DIRECTORS, PROVIDED THAT ANY PERSON BECOMING A DIRECTOR
OF THE COMPANY SUBSEQUENT TO THE EFFECTIVE DATE WHOSE ELECTION WAS

 

2

--------------------------------------------------------------------------------


 

APPROVED BY AT LEAST A MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT
BOARD SHALL, FOR PURPOSES OF THIS SECTION 6(F), BE CONSIDERED A MEMBER OF THE
INCUMBENT BOARD; OR

 

(III)          THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE COMPANY WITH
ANY OTHER CORPORATION OR OTHER ENTITY, OTHER THAN (1) A MERGER OR CONSOLIDATION
WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING
IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY REMAINING
OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING
ENTITY) MORE THAN FIFTY PERCENT (50%) OF THE COMBINED VOTING POWER OF THE VOTING
SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER
SUCH MERGER OR CONSOLIDATION OR (2) A MERGER OR CONSOLIDATION EFFECTED TO
IMPLEMENT A RECAPITALIZATION OF THE COMPANY (OR SIMILAR TRANSACTION) IN WHICH NO
“PERSON” (AS HEREINABOVE DEFINED) ACQUIRES MORE THAN FIFTY PERCENT (50%) OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES; OR

 

(IV)          THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE
LIQUIDATION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY THE
COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS.

 

Termination for Cause.  “Cause” for termination shall be limited to the
following:

 

(i)    Your conviction of a felony; or

 

(ii)   Your commission of fraud, or misconduct that results in material and
demonstrable damage to the business or reputation of the Company; or

 

(iii)  Your continued, repeated, intentional and willful refusal to perform the
duties associated with your position with Company, which is not cured within
thirty (30) days following written notice to you; provided, however, that your
refusal to take any action that you reasonably believes violates any applicable
law or regulation or fiduciary duty, shall not constitute grounds for the
application of this subsection.

 

“Good Reason”. For purposes of this Agreement, “Good Reason” shall mean that you
have complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events:

 

(i) a material diminution in your responsibilities, authority or duties;

 

(ii) a material diminution in your base salary except for across-the-board
salary reductions based on the Company’s financial performance similarly
affecting all or substantially all senior management employees of the Company;
or

 

(iii) the requirement that you relocate to a location more than 50 miles outside
of Cambridge, Massachusetts.

 

3

--------------------------------------------------------------------------------


 

“Good Reason Process” shall mean that (i) you reasonably determine in good faith
that a “Good Reason” condition has occurred; (ii) you notify the Company in
writing of the occurrence of the Good Reason condition within 60 days of the
occurrence of such condition; (iii) you cooperate in good faith with the
Company’s efforts, for a period not less than 30 days following such notice (the
“Cure Period”), to remedy the condition; (iv) notwithstanding such efforts, the
Good Reason condition continues to exist; and (v) you terminate your employment
within 60 days after the end of the Cure Period.  If the Company cures the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

 

3.             At-Will Employment.  The Company and you acknowledge that,
notwithstanding anything contained in this Agreement, your employment with the
Company shall be at-will, as defined under applicable law.  Nothing in this
letter agreement is intended to provide you with any right to continue in the
employ of the Company for any period of specific duration or interfere with or
otherwise restrict in any way your rights or the rights of the Company, which
rights are hereby expressly reserved by each, to terminate your employment at
any time and for any reason. If your employment terminates for any reason, you
shall not be entitled to any payments, benefits, damages, awards or compensation
other than as provided by this Agreement, or as may otherwise be established
under the Company’s then existing employee benefit plans or policies at the time
of termination.

 

4.               General.

 

4.1.           Entire Agreement.  This Agreement embodies the entire agreement
and understanding between you and the Company with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof.

 

4.2.           Modifications, Amendments, Waivers.  The terms and provisions of
this Agreement may be modified or amended only by written agreement executed by
you and the Company. The terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions.

 

4.3.           Assignment.  The Company shall cause its rights and obligations
hereunder to be assumed by any person or entity that succeeds to all or
substantially all of the Company’s business or that aspect of the Company’s
business in which you are principally involved or to any Company affiliate.  You
may not assign your rights and obligations under this Agreement without the
prior written consent of the Company and any such attempted assignment by you
without the prior written consent of the Company will be void.  Notwithstanding
the foregoing, the terms of this Agreement and your rights hereunder shall inure
to the benefit of, and be enforceable by, your personal or legal
representatives, executors, administrators, successors, heirs, and legatees.

 

4

--------------------------------------------------------------------------------


 

4.4.           Governing Law.  This Agreement and the rights and obligations of
the parties hereunder will be construed in accordance with and governed by the
law of Massachusetts, without giving effect to the conflict of law principles
thereof.

 

4.5.           Jurisdiction, Venue and Service of Process.  Any legal action or
proceeding with respect to this Agreement will be brought in the courts of
Massachusetts or of the United States of America for the District of
Massachusetts.  By execution and delivery of this Agreement, each of the parties
hereto accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts.

 

4.6.           Jury Waiver. You and the Company agree to waive trial by jury in
connection with any action arising from or relating to this Agreement.

 

4.7.           Severability.  The parties intend this Agreement to be enforced
as written.  However, if any portion or provision of this Agreement is to any
extent declared illegal or unenforceable by a duly authorized court having
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, will not be affected thereby, and each
portion and provision of this Agreement will be valid and enforceable to the
fullest extent permitted by law.

 

4.8.           Taxes.  All payments required to be made by the Company to you
under this Agreement shall be subject to the withholding of such amounts for
taxes and other payroll deductions as the Company may reasonably determine it
should withhold pursuant to any applicable law or regulation.  To the extent
applicable, it is intended that this Agreement be exempt from, or comply with,
the provisions of Section 409A of the Code, and this Agreement shall be
construed and applied in a manner consistent with this intent.  In the event
that any severance payments or benefits hereunder are determined by the Company
to be in the nature of nonqualified deferred compensation payments, you and the
Company hereby agree to take such actions as may be mutually agreed to ensure
that such payments or benefits comply with the applicable provisions of
Section 409A of the Code and the official guidance issued thereunder. 
Notwithstanding the foregoing, the Company does not guarantee the tax treatment
or tax consequences associated with any payment or benefit arising under this
Agreement.

 

5

--------------------------------------------------------------------------------


 

If the foregoing accurately sets forth our agreement, please so indicate by
signing and returning to us the enclosed copy of this Agreement.

 

 

Very truly yours,

 

 

 

Metabolix, Inc.

 

 

 

 

 

By:

/s/ Richard P. Eno

 

 

Richard P. Eno

 

 

President & CEO

 

 

Accepted and agreed:

 

 

 

 

 

/s/ Sarah P. Cecil

 

Sarah P. Cecil

 

 

 

Date:

12/18/08

 

 

6

--------------------------------------------------------------------------------
